BARFIELD, Judge.
The employer/carrier appeal a final workers’ compensation order awarding permanent total disability benefits from the date of maximum medical improvement to William Hood. A full review of the record in this case reveals competent, substantial evidence to support the deputy’s finding that the employment provided to Mr. Hood, albeit beneficial to the employer and more than “make-work”, was sheltered employment. It follows that the award of permanent total disability under the circumstances of this case was justified.
Finding no reversible error, we AFFIRM the deputy’s final order.
SMITH and SHIVERS, JJ., concur.